Order entered January 26, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01090-CV

                                ZOHRA KHWAJA, Appellant

                                               V.

                  QUIK-WAY RETAIL ASSOCIATES II, LTD., Appellee

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-14-01589

                                           ORDER
       We GRANT appellee’s January 23, 2015 unopposed second motion for an extension of

time to file a brief. Appellee shall file its brief by FEBRUARY 23, 2015. We caution appellee

that no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE